Citation Nr: 0602997	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-11 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for disability of the 
right knee, to include secondary to a service-connected left 
knee disability.

2.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the left knee with degenerative changes and 
partial lateral meniscectomy, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from March 1990 to 
January 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 2003 and 
August 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Muskogee, Oklahoma.  

In December 2005, a video conference hearing, with the 
veteran presenting testimony from Muskogee, Oklahoma, was 
held before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran is service-connected for a left knee 
disability.

3.  The veteran now suffers from a right knee disability.  

4.  The service medical records are negative for treatment or 
complaints involving the right knee.

5.  Medical evidence has not been presented that 
etiologically links the veteran's current right knee 
disability with his military service or with his service-
connected left knee disability.

6.  The veteran's left knee disability is manifested by 
slight limitation of movement and pain.  Lateral subluxation 
and instability has not been shown upon examination.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Sup. 2005); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.104, Diagnostic Codes 5010, 5257, 5260, and 5261 
(2005).  

2.  A right knee disability was not incurred in or aggravated 
by active service or the result of a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5107(West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that a general VCAA letter was sent to the 
veteran in February 2003.  Additional letters were sent to 
the veteran in March and June 2005.  The March 2005 letter 
discussed the VCAA and how it applied to his increased 
evaluation claim.  The other letter communicated to the 
veteran the information that was necessary to prevail on his 
claim involving service connection.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the US Court of Appeals 
for Veterans Claims (the Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the veteran being 
given full and proper notice of the VCAA and how it would 
apply to his claim.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) [of 38 U.S.CA. (West 2002 & 
Supp. 2005) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim involving an 
increased rating and service connection by means of the 
discussions in the original rating decision, the statements 
of the case (SOCs), and the supplemental statements of the 
case (SSOCs).  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
supporting his assertions that his left knee disability was 
underrated and should be assigned an evaluation in excess of 
10 percent.  He has also been informed that he needed to 
submit evidence supporting his claims that his right knee 
disability either began in or was caused by his military 
service or is the result of his service-connected left knee 
disability.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The record reflects 
that during the long course of this appeal, the veteran has 
submitted numerous documents with respect to his claim, and 
they have been included in the claims folder for review.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent a VA medical examination in February 2003 and again 
in July 2005.  Such exams were accomplished so that the VA 
would have a more complete picture of the veteran's 
disabilities.  

During the veteran's testimony before the Board in December 
2005, the veteran, and his accredited representative, 
complained that the July 2005 examination was inadequate and 
they insinuated that the examiner was biased against the 
veteran.  The Court has held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination that is sufficient to ascertain the current level 
of disability.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  
The six page report shows that the examiner conducted a 
thorough examination, taking into consideration the veteran's 
entire medical history.  There is no indication that the 
examiner's opinion was in any way biased or that the 
examination is otherwise inadequate.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran availed himself of the opportunity to 
provide testimony before the Board and did so in December 
2005.  A transcript of that hearing was produced and has been 
included in the claims folder.  The veteran was given notice 
that the VA would help him obtain evidence but that it was up 
to the veteran to inform the VA of that evidence.  It seems 
clear that the VA has given the veteran every opportunity to 
express his opinion with respect to his claims, the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone medical 
examinations so that the VA would have a complete picture of 
the veteran's various disabilities.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations and service connection.  He 
has, by information letters, a rating decisions, SOCs, and 
SSOCs, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

After the veteran was discharged from the US Navy in January 
1999, he applied for VA compensation benefits.  He 
specifically submitted a claim for a left knee disability.  
He did not mention his right knee.  In conjunction with his 
claim, the veteran underwent a VA-paid General Medical 
Examination in June 1999.  The veteran's right knee was found 
to be within normal limits.  Minimal limitations were found 
with respect to the left knee.  The results were forwarded to 
the RO, which, in turn, granted service connection for a left 
knee disability.  A 10 percent disability evaluation was 
assigned in accordance with 38 C.F.R. Part 4, Diagnostic 
Codes 5010 and 5299 (1998).  

Approximately four years later the veteran came to the RO 
asking that an increased evaluation be assigned for his left 
knee disability and that service connection be granted for 
his right knee disorder.  In support of his claim, the 
veteran proffered private medical records showing surgical 
procedures on both knees along with treatment.  The veteran 
also provided testimony before the Board and submitted 
written statements in support of his contentions.  Of note, 
the veteran has contended that the right knee disability 
either began in or was caused by his military service, or in 
the alternative, that it is secondary to his service-
connected left knee disorder.

The veteran underwent a VA Joints Examination in February 
2003.  Prior to the exam, the veteran admitted that he had 
injured his right knee in high school, before he entered onto 
active duty.  Although the veteran complained of left knee 
pain, he did not mention pain in the right knee before the 
examination process.  The veteran told the examiner that he 
took an over-the-counter medication for pain relief.  The 
veteran further admitted that the left knee, and the pain 
produced by it, did not have any effect on his work or his 
daily activities.  Limitation by pain, fatigue, weakness, or 
lack of endurance was not found.  Nevertheless, the examiner 
did report that there was objective evidence of painful 
motion and mild edema along with tenderness on the lateral 
aspect of the patella with crepitation.  Effusion, 
instability, redness, and heat were not reported.  The 
veteran's gait was stable and normal.  

Range of motion studies were accomplished on both knees and 
they produced the following results:


Flexion
Extension
Right Knee
140 degrees
0 degrees
Left Knee
130 degrees
0 degrees
Normal
140 degrees
0 degrees

Upon completion of the exam, the doctor gave diagnoses of 
mild patellofemoral pain syndrome of the left knee and a 
normal right knee.  

Another VA Examination was performed in July 2005.  Before 
the exam, the veteran told the doctor that he had pain in 
both knees.  He said that the pain varied and on a scale from 
one to ten, it might be four but it could be nine.  He 
admitted that the knees did not affect his daily activities 
or his ability to work.  When the veteran appeared for the 
examination, he was not wearing a brace on either knee, and 
he purportedly told the doctor that he did not use braces.  
The examiner went on to write:

	. . . On examination of his right 
knee there is no swelling, edema, 
effusion, instability, weakness, 
tenderness, redness, heat, abnormal 
movement, or guarding of the movement.  
There is no instability and the right 
knee is sta[b]le.  McMurray's test is 
negative.  Lachman test is negative.  
Drawer test is negative.  There is no 
evidence of any abnormal weightbearing 
and there is no unusual shoe wear 
pattern.  

A similar statement was provided for the left knee.  Range of 
motion studies were accomplished and produced the following 
results:  


Flexion
Extension
Right Knee
125 degrees 
135 degrees with 
pain
0 degrees
Left Knee
135 degrees
140 degrees with 
pain
0 degrees
Normal
140 degrees
0 degrees

Crepitus and incoordination of either knee was not reported.  
Additionally, any limitations due to pain were not reported.  
The examiner provided diagnoses of partial medial 
meniscectomy of the right knee with chondromalacia of the 
left patella with zero to mild functional loss of the right 
knee due to pain, and post lateral meniscectomy of the left 
knee with a "normal examination".  

The examiner further wrote that it was his opinion that the 
right knee disability was not likely incurred during the 
veteran's military service and it was not likely secondary to 
the left knee disorder.  The doctor further opined that it 
was more than likely that the right knee disability was 
related to the injury the veteran suffered therefrom while he 
was in high school.  

I.  Service Connection

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2005), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records are negative for any 
findings or manifestations of, or treatment for, a right knee 
disability.  The injury/surgery to the right knee prior to 
service was reported in the service medical records.  

A review of the private medical records submitted by the 
veteran show treatment for disabilities of both knees.  Those 
records are from 2003.  Despite the complaints and treatment 
involving a right knee disorder, the private medical records 
are silent as to the etiology of the right knee disability.  
They do not contain medical opinions that suggest, or 
insinuate that the veteran's right knee was related to or 
caused by his military service or his service-connected left 
knee disability.  

Notwithstanding the lack of medical documents supporting the 
veteran's assertions, the veteran has continued to assert 
that his current right knee disability is related to his 
military service or to his service-connected left knee 
disorder.  Unfortunately, the veteran's affirmations are the 
only positive evidence in support of his claim.  That is, the 
claims folder is negative for any medical evidence, either 
from a private physician or a VA physician, which would 
relate the veteran's service or his left knee disability with 
his right knee disorder.

The Board notes that the veteran has received training in a 
medical profession - that of nursing.  However, the veteran's 
area of practice or specialty is that of psychiatry; it is 
not orthopedics.  As such, while medically trained, there is 
no indication from the record that he has special knowledge 
regarding orthopedics.  Based on the record and the 
appellant's written statements and testimony, there is no 
indication in the record that the veteran ever participated 
in his own treatment.  The record does not contain a 
qualified medical opinion indicating that his left knee 
disability or his service in the military may have caused the 
veteran's right knee disability.  In light of the other 
medical evidence of record, the veteran's opinion regarding 
the etiology of his right knee disability is not probative 
medical evidence.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from a right knee disability, medical 
evidence etiologically linking this disorder with the 
veteran's military service or with a service-connected 
disability has not been presented.  Moreover, there is no 
evidence showing that the disability may have been aggravated 
by his military service or even began while the veteran was 
in service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102 
(2005).  The veteran's claim for entitlement to service 
connection for a right knee disability is denied.

II.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The veteran's left knee disability has been rated pursuant to 
38 C.F.R. Part 5010 (2005), which states that compensation 
may be awarded (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
x-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

38 C.F.R. § 4.59 (2005) notes that crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5010 [5003] deems painful motion from x-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.

Limitation of motion of either knee may be rated pursuant to 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  38 C.F.R. Part 4 (2005).  Under 
Diagnostic Code 5260, a 10 percent evaluation applies where 
flexion is limited to 45 degrees.  A 20 percent evaluation 
requires flexion limited to 30 degrees, and a 30 percent 
evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (2005).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2005). 
See VAOPGCPREC 9-98 (Multiple Ratings for Musculoskeletal 
Disability and Applicability of 38 C.F.R. §§ 4.40, 4.45 and 
4.59).  The Board is bound by this precedent opinion.  38 
U.S.C.A. § 7104(c) (West 2002).

Pursuant to Diagnostic Code 5257, slight impairment of either 
knee, including recurrent subluxation or lateral instability, 
will warrant a 10 percent evaluation.  38 C.F.R. Part 4 
(2005).  A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment.  Id.

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides that the range of motion of the knee is zero degrees 
on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, 
Plate II (2005).

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2005).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2005).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2005).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206- 
07 (1995).

The two medical VA examinations show that there is some 
slight limitation of motion of the left knee.  It has been 
reported that the restriction of flexion measures from 5 to 
20 degrees, dependent upon pain.  Nevertheless, the veteran's 
limitation of motion alone does not warrant an evaluation in 
excess of 10 percent pursuant to 38 C.F.R. Part 4, Diagnostic 
Code 5261 (2005).  The veteran's extension has not been 
limited to 15 degrees.  His flexion has not been limited to 
30 degrees.  Such a limitation would qualify the veteran for 
a 20 percent disability evaluation pursuant to 38 C.F.R. Part 
4, Diagnostic Code 5260 (2005).

X-ray films do show evidence of degenerative changes.  The 
veteran does have some limitation of motion of the joint due 
to pain.  However, there is no evidence suggestive that the 
left knee incapacitates the veteran.  While he does suffer 
some limitation, there is no indication that he is unable to 
perform daily chores or activities or work.  There is no 
government or private medical evidence suggesting that the 
veteran suffers from occasional incapacitating exacerbations 
of the left knee.  Therefore, a disability evaluation in 
excess of 10 percent under 38 C.F.R. Part 4, Diagnostic Codes 
5010 (2005), for the left knee, is not warranted.  

In other words, it is the conclusion of the Board that the 
appellant's overall level of functional impairment taken into 
consideration with the medical evidence in this case 
preponderates against finding that limitation of motion 
warrants more than the current compensable evaluation.  With 
regard to any instability of the knee, it has not been found 
on the most recent examination even though the veteran 
complains that he must use a brace to provide stability.  
There is no showing of ankylosis or dislocated cartilage with 
episodes of locking.  In effect, the criteria for a rating in 
excess of a 10 percent rating for a left knee disability are 
not met under any pertinent Diagnostic Code.  The evidence is 
not so balanced that there is any doubt on this point that 
could be resolved in the appellant's favor.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2005).

The Board further finds no basis for assignment of separate 
ratings for separate periods during the appeal period, as it 
finds that the veteran's service-connected left knee has not 
significantly changed during the appeal period.  See 
Fenderson, supra.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone present an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left knee disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005) are not met.


ORDER

1.  Entitlement to service connection for disability of the 
right knee, to include secondary to a service-connected left 
knee disability, is denied.

2.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the left knee with degenerative changes and 
partial lateral meniscectomy, currently rated as 10 percent 
disabling, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


